DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 9 July 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Equivalence of restricted Boltzmann machines and tensor network states, Feb. 2018, pgs. 085104-1 to 16).

As per claim 1, Chen teaches a machine learning system comprising a learning unit, a data extraction unit, and a data processing unit [a system for processing data (data processing unit), utilizing a Boltzmann machine (learning unit), and receiving input data from specified applications (data extraction unit) (abstract; section I; etc.)], wherein the learning unit includes an internal state and an internal parameter [the RBM includes a number of coupling parameters (section I; etc.) and spin states (sections I and V.A; appendix A; etc.)], the data extraction unit creates processing input data by removing a part that does not affect an evaluation value calculated by the data processing unit from input data input in the machine learning system [portions of the visible units (input) of the RBM may be redundant and may be partially reduced/removed (section V.A; etc.)], the data processing unit calculates the evaluation value based on the processing input data and the learning unit [the RBM may calculate the prediction based upon its visible and hidden units for specified applications (section I, etc.)], the input data including discrete values [the spin states may include two discrete values, which may be represented as binary variables set to 0 or 1 (appendix A; etc.)], and the internal state changes according to a change of the input data [the RBM is trained by updating the coupling parameters based upon the inputs (section I, etc.)].

As per claim 2, Chen teaches wherein the learning unit includes a Boltzmann Machine, and the internal state includes two discrete values [the RBM includes a number of coupling parameters (section I; etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 (sections I and V.A; appendix A; etc.)].

As per claim 8, Chen teaches wherein when the data processing unit calculates the evaluation value, the processing input data, only a part of the internal state, and only a part of the internal parameter are used [portions of the visible units (input) of the RBM may be redundant and may be partially reduced/removed (section V.A; etc.)].

As per claim 9, Chen teaches an internal parameter updating unit, wherein the internal parameter updating unit updates the internal parameter using the evaluation value calculated by the data processing unit [the RBM is trained by updating the coupling parameters based upon the inputs (section I, etc.)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Equivalence of restricted Boltzmann machines and tensor network states, Feb. 2018, pgs. 085104-1 to 16) in view of Lin (US 2016/0328644).

As per claim 3, Chen teaches the machine learning system according to claim 1, wherein the learning unit includes a Boltzmann Machine, the input data includes two discrete values [the RBM includes a number of coupling parameters (section I; etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 (sections I and V.A; appendix A; etc.)].

Lin teaches wherein the data extraction unit creates the processing input data based on one value of the two values [a deep belief network, including an RBM, may be adjusted in training (paras. 0041, 0061, etc.) including model compression that removes zero-valued parameters, inputs, and outputs (para. 0074, etc.)].
Chen and Lin are analogous art, as they are within the same field of endeavor, namely machine learning including RBMs.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize zero compression to adjust the model based on zero values that are not needed, as taught by Lin, for the removing of unnecessary inputs in the system taught by Chen.
Lin provides motivation as [removing zero values allows model compression to reduce memory usage and computational load/requirements (para. 0074, etc.)].

As per claim 4, Chen/Lin teaches wherein another value of the two values is a value whose product with the internal parameter is 0 [the RBM includes a number of coupling parameters (Chen: section I; etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 (Chen: sections I and V.A; appendix A; etc.) where zero valued parameters, inputs and outputs may be removed (Lin: para. 0074, etc.)].

[the RBM is trained by updating the coupling parameters based upon the inputs (Chen: section I, etc.)].

As per claim 6, Chen/Lin teaches wherein the input data is a visible spin of the Boltzmann machine [the RBM may calculate the prediction based upon its visible and hidden units for specified applications (Chen: section I, etc.)].

As per claim 7, Chen/Lin teaches wherein the visible spin includes a first visible spin and a second visible spin, and the processing input data includes information that specifies a number and a position of the one value included in the first visible spin [the RBM may calculate the prediction based upon its multiple visible and hidden units for specified applications (Chen: section I, etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 and coupling between identified units is used as the parameters for calculating the RBM output (the position of the units identified for the coupling) (Chen: sections I and V.A; appendix A; etc.)].

As per claim 10, Chen teaches a Boltzmann machine calculation method for calculating an energy function of a Boltzmann machine by an information processing device [system for processing data utilizing a Boltzmann machine and receiving input data from specified applications (abstract; section I; etc.) utilizing an energy function (appendix B, etc.)], the method comprising: a first step of preparing a visible [the RBM may calculate the prediction based upon its visible and hidden units for specified applications (section I, etc.) utilizing spin states which may be represented as binary variables set to 0 or 1 (sections I and V.A; appendix A; etc.)]; and a third step of calculating the energy function based on the processing input data and a coupling coefficient of the Boltzmann machine [the RBM may calculate the prediction based upon its visible and hidden units for specified applications (section I, etc.) utilizing an energy function based on the input and connection weights (coupling coefficients) (appendix B, etc.)].
While Chen teaches that redundant input/visible units may be removed (see, e.g., Chen: section V.A) it does not explicitly teach a second step of creating processing input data only from information on a visible spin having one value of the two values.
Lin teaches a second step of creating processing input data only from information on a visible spin having one value of the two values [a deep belief network, including an RBM, may be adjusted in training (paras. 0041, 0061, etc.) including model compression that removes zero-valued parameters, inputs, and outputs (para. 0074, etc.)].
Chen and Lin are analogous art, as they are within the same field of endeavor, namely machine learning including RBMs.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize zero compression to adjust the model based on zero values that are not needed, as taught by Lin, for the removing of unnecessary inputs in the system taught by Chen.
[removing zero values allows model compression to reduce memory usage and computational load/requirements (para. 0074, etc.)].

As per claim 11, Chen/Lin teaches wherein the two values are 1 and 0, and the processing input data is created only from information on a visible spin having 1 in the second step [the RBM includes a number of coupling parameters (Chen: section I; etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 (Chen: sections I and V.A; appendix A; etc.) where zero valued parameters, inputs and outputs may be removed (Lin: para. 0074, etc.)].

As per claim 12, Chen/Lin teaches wherein, in the second step, information which indicates a number of visible spin having the one value is added to the processing input data [the RBM includes a number of coupling parameters (Chen: section I; etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 (Chen: sections I and V.A; appendix A; etc.) where zero valued parameters, inputs and outputs may be removed (Lin: para. 0074, etc.)].

As per claim 13, Chen/Lin teaches wherein, in the first step, the visible spin includes a first visible spin and a second visible spin, and in the second step, information which indicates a number and a position of a visible spin having the one value in the first visible spin is added to the processing input data [the RBM may calculate the prediction based upon its multiple visible and hidden units for specified applications (Chen: section I, etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 and coupling between identified units is used as the parameters for calculating the RBM output (the position of the units identified for the coupling) (Chen: sections I and V.A; appendix A; etc.)].

As per claim 14, Chen/Lin teaches a fourth step of updating the coupling coefficient based on the energy function calculated in the third step [the RBM may calculate the prediction based upon its visible and hidden units for specified applications and update its coupling parameters (section I, etc.) utilizing an energy function based on the input and connection weights (appendix B, etc.)].

As per claim 15, Chen/Lin teaches wherein in the second step, when the processing input data is created only from the information on a visible spin having one of the two values, a visible spin having another value of the two values does not affect a calculation result in a product sum operation in energy calculation in the third step [the RBM includes a number of coupling parameters (Chen: section I; etc.) and spin states that may include two discrete values, which may be represented as binary variables set to 0 or 1 (Chen: sections I and V.A; appendix A; etc.) where zero valued parameters, inputs and outputs may be removed (Lin: para. 0074, etc.)].



Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-15 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lamb (US 2019/0087713) – discloses zero compression in an RBM.
Crawford et al. (Reinforcement Learning Using Quantum Boltzmann Machines, Dec. 2016, pgs. 1-17) – discloses training a quantum Boltzmann machine.
Dunn et al. (The appropriateness of ignorance in the inverse kinetic Ising model, Feb. 2017, pgs. 1-11) – discloses a system for correcting for effects of hidden units in a kinetic Ising model.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128